Citation Nr: 1012140	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-06 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for type 
II diabetes mellitus.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The Veteran had active military service from November 1976 
to November 1980.  He then served in the Army National Guard 
from approximately 1987 to 2003, with verified active duty 
from December 1990 to June 1991 and from August 1992 to July 
1993, and also had periods of active and inactive duty for 
training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In May 2006, the Veteran testified 
at a personal hearing at the RO.  A transcript of the 
hearing is of record.  The Veteran perfected an appeal as to 
his claim for an increased rating for chronic tinea, and 
service connection for diabetes mellitus, hypertension, left 
ankle and right foot disorders, and residuals of a nasal 
fracture.  However, in July 2009 signed substantive appeal, 
the Veteran expressly stated that he only wished to appeal 
his claims for service connection for diabetes mellitus and 
hypertension.  As such, the Board will confine its 
consideration to the issues as set forth on the title page.

As well, during the pendency of the Veteran's appeal, in a 
September 2008 rating decision, the RO granted his claim for 
a total rating based upon individual unemployability due to 
service-connected disability.

The Board notes that, in an unappealed June 1981 rating 
decision, the RO denied the Veteran's claim for entitlement 
to service connection for hypertension.  In a March 2002 
rating decision, the RO denied entitlement to service 
connection for hypertension as due to diabetes mellitus, and 
diabetes mellitus.  The Veteran did not perfect an appeal.  
That decision is final and may be reopened only on receipt 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 
(West 2002).

Based on the October 2004 rating decision, it appears that 
the RO reopened these claims.  Still, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to 
reopen a prior final decision.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995)

This decision addresses only whether the evidence submitted 
is new and material. Because the claims are reopened, and 
development not yet complete, the remainder of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C. Consistent with the instructions below, 
VA will notify the Veteran of any further action that is 
required on his part.


FINDINGS OF FACT

1.  An unappealed June 1981 rating decision denied 
entitlement to service connection for hypertension on the 
basis that there was no evidence of the claimed disorder.  

2.  A March 2002 rating decision denied service connection 
for hypertension as due to type II diabetes mellitus on the 
basis that the evidence did not show the Veteran's treatment 
for, or diagnosis of, hypertension while on active duty or 
to a compensable degree within one year of discharge.  The 
Veteran did not perfect an appeal.

3.  The evidence associated with the claims file since the 
March 2002 rating decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for hypertension.

4.  In the March 2002 rating decision, entitlement to 
service connection for type II diabetes mellitus was denied, 
finding that the Veteran's active duty service medical 
records did not show a diagnosis of diabetes mellitus nor 
was it diagnosed to a compensable degree within one year of 
discharge, and that he did not provide medical evidence that 
the claimed disorder occurred in or was caused by his active 
duty.  The Veteran did not perfect an appeal.

5.  The evidence associated with the claims file since the 
March 2002 rating decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision that denied entitlement to 
service connection for hypertension, and the March 2002 
rating decision that denied entitlement to service 
connection for type II diabetes mellitus and hypertension 
are final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the March 2002 RO decision 
is new and material and the claims are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claims of entitlement to service connection for type II 
diabetes mellitus and hypertension and then remands the 
appeal, an exhaustive analysis of VA's attempt to comply 
with these statutes is not in order.





II. New and Material Evidence

A.	Hypertension

A June 1981 rating decision denied entitlement to service 
connection for hypertension on the basis that there was no 
medical evidence of the claimed disorder.  The Veteran was 
notified in writing of the RO's determination and his 
appellate rights and did not appeal.  The decision is final.

A March 2002 rating decision denied entitlement to 
hypertension as due to type II diabetes mellitus, finding 
that there was no evidence that the Veteran had any in-
service treatment for, or diagnosis of, hypertension, or 
that it was diagnosed to a compensable degree within one 
year of discharge from service.  The Veteran did not appeal.  
Hence, that decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a Veteran 's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An application to reopen the appellant's claims was received 
in May 2004.  The evidence added to the record since the 
March 2002 rating decision includes VA medical records and 
examination reports, dated from 2002 to 2008; National Guard 
service treatment records; written statements from the 
Veteran and others in support of his claim, and the 
Veteran's oral testimony.

Amongst these are August 1987 National Guard medical 
records, namely a report of medical history on which the 
Veteran denied taking any medication and an enlistment 
examination report indicating that his blood pressure 
reading was 140/88.  A November 2001 service examination 
report reflects a diagnosis of hypertension.  The more 
recent VA medical records reflect that the Veteran's 
hypertension is treated with prescribed medication.

During his May 2006 personal hearing at the RO, the Veteran 
testified that he began taking medication for hypertension 
in 1983 or 1984.  However, during a June 2008 VA 
examination, he said that he briefly took prescribed 
medication while hospitalized and then started again in 
1990.

The evidence added to the record since the March 2002 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service chronic 
residual disability due to service, the VA medical records, 
reflecting diagnoses of hypertension, along with the 
statements from the Veteran, relates to an unestablished 
fact necessary to substantiate the claim.  Thus, new and 
material evidence has been submitted.  The issue of 
entitlement to service connection for hypertension is 
reopened.

B.	Type II Diabetes Mellitus

The March 2002 rating decision also denied the claim of 
entitlement to service connection for type II diabetes 
mellitus on the basis that service treatment records dated 
from 1976 to 1980, did not reflect complaints or diagnosis 
of, or treatment for diabetes mellitus, and that he did not 
provide medical evidence that the claimed disorder was shown 
to have occurred in or was caused by his active duty, nor 
was it manifested to a compensable degree within one year of 
discharge.  The Veteran was notified in writing of the RO's 
decision.  He did not perfect an appeal, and it became 
final.

Amongst the evidence submitted in support of the claim to 
reopen is the November 2001 National Guard service 
examination report that reflects a past medical history of 
diabetes mellitus (a previously considered March 2001 VA 
medical record indicates a new diagnosis of diabetes 
mellitus).  Laboratory test results dated in November 2001 
reflect an elevated blood glucose level.  According to April 
2002 VA records, the Veteran was diagnosed with diabetes 
mellitus.  During his June 2008 VA examination, the Veteran 
indicated that he was diagnosed with diabetes at age 42.

During his May 2006 personal hearing, and in written 
statements, the Veteran further asserts that his 
hypertension was so severe as to have caused or worsened his 
diabetes mellitus (see hearing transcript at page 3). 

The evidence added to the record since the March 2002 rating 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since that denial 
was premised, in part, on a finding that there was no 
evidence that the Veteran had a diagnosis of diabetes 
mellitus related to active service, or manifested to a 
compensable degree within one year of discharge, the 
November 2001 National Guard medical examination report 
reflecting a past medical history of diabetes mellitus, and 
April 2002 VA medical records reflecting a diagnosis of 
diabetes mellitus, relate to an unestablished fact necessary 
to substantiate the claim.  Thus, new and material evidence 
has been submitted.  The claim is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, 
the Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant' s claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  As 
noted below, the Board is requesting additional development 
with respect to the underlying claims for service connection 
for hypertension and type II diabetes mellitus, and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claims 
of entitlement to service connection for type II diabetes 
mellitus and hypertension are reopened.


REMAND

Initially, the Board notes that the Veteran performed 
periods of active and inactive duty for training with the 
Louisiana Army National Guard from approximately 1987 until 
he was discharged in June 2003.  Prior to consideration of 
his claims, however, the Board finds that clarification of 
the nature of each period of active and inactive duty for 
training must be obtained.

The Veteran's service representative, in March 2010, 
indicated that the Veteran believed that there were missing 
service treatment records regarding his Reserve service.  
While records dated from August 1987 to March 2003 were 
obtained, it is unclear if all his service treatment records 
were received.  Efforts should be made to obtain all 
clinical records for the Veteran's periods of active and 
inactive duty for training.

The Veteran argues that his hypertension was diagnosed 
shortly after his November 1980 discharge from active duty.  
He points to the November 30 to December 10, 1980 VA 
hospital records that initially indicated that he had 
hypertension, although the final discharge summary states 
that hypertension was not found at that admission.  He 
testified that, in approximately 1983 or 1984, he began 
taking prescribed medication for hypertension, although on 
the August 1987 report of medical history completed prior to 
entering the National Guard, he denied taking any 
medication.  The November 2001 service examination report 
notes hypertension.  The June 2008 VA examination report 
indicates that the Veteran said that he briefly took 
prescribed medication while hospitalized and then started 
again in 1990.  

Further, a March 2001 VA medical record indicates that the 
Veteran was newly diagnosed with diabetes mellitus and the 
November 2001 National Guard service examination report 
includes a past medical history of diabetes mellitus.  In 
addition, results of laboratory tests performed in November 
2001 indicate an elevated glucose level.  The April 2002 VA 
medical records also indicate that the Veteran was diagnosed 
with diabetes mellitus.

The Veteran additionally maintains that he has diabetes 
mellitus that is due to hypertension that was so severe as 
to cause or worsen his diabetes mellitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training (ADUTRA), or for disability 
resulting from injury incurred during a period of inactive 
duty training (INADUTRA).  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).

In light of the above, the Board is of the opinion that the 
Veteran should be afforded a VA examination to determine the 
etiology of his currently diagnosed diabetes mellitus and 
hypertension disorders.

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant complete 
notification of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) regarding his claims for service 
connection for hypertension and type II 
diabetes mellitus. 

2.	Contact the State of Louisiana Office 
of the Adjutant General, the Commandant 
of the Army National Guard of 
Louisiana, and any other appropriate 
state and federal agency, and request 
the specific dates (not earned 
retirement points) for all the 
appellant's periods of active duty for 
training and inactive duty for training 
from 1987 to 2003.  

Also, request service treatment records 
for the period from 1987 to 2003 from 
the Louisiana Army National Guard and 
any other appropriate state and federal 
agency.  

If the RO/AMC cannot locate such 
records, the RO/AMC must specifically 
document the attempts that were made to 
locate them and so advise the Veteran 
and his representative in writing.

3.	Schedule the Veteran for VA 
examination(s).  The claims files and a 
copy of this remand must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  All necessary studies 
should be conducted and all clinical 
findings reported in detail.

Diabetes Mellitus:  The examiner should 
express an opinion as to whether the 
Veteran currently has diabetes 
mellitus, type II.  

If so, is it at least as likely as not, 
that is, is there a 50/50 chance that 
the diagnosed diabetes mellitus is 
related to the Veteran's period of 
active duty, from 11/76 to 11/80, from 
12/90 to 6/91, or from 8/92 to 7/93?  

If diabetes mellitus had its onset 
since July 1993, was it incurred or 
sustain a permanent increase in 
disability, beyond the natural progress 
of the disorder, during any subsequent 
period of ADUTRA?  If so, when did the 
increase occur?  

The examiner is also requested to 
render an opinion as to whether it is 
at least as likely as not that the 
Veteran's diabetes mellitus type II was 
permanently aggravated by hypertension?  

Hypertension: The examiner is requested 
to render an opinion as to whether the 
Veteran currently has hypertension.  If 
so, when did the diagnosed disorder 
begin?  

Is it at least as likely as not, that 
is, is there a 50/50 chance, that any 
diagnosed hypertension disorder is 
related to the Veteran's period of 
active duty, from 11/76 to 11/80, from 
12/90 to 6/91 or from 8/92 to 7/93?  In 
this regard, the examiner is requested 
to comment on the relevance, if any, of 
service treatment records, dated 
February 1, 1977, March 14, 1978 
(dental record), and June 5, 1979.

The examiner is particularly requested 
to render an opinion as to whether the 
findings noted in the November 30 to 
December 10, 1980 VA hospital records 
(to the effect that hypertension was 
not found at that admission) represent 
the onset of any currently diagnosed 
hypertension.  If the examiner cannot 
answer this question with resorting to 
speculation, this should be so stated.

If hypertension had its onset since 
July 1993 was it incurred or sustain a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during any subsequent period 
of ADUTRA?  If so, when did the 
increase occur?  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

4.	The AMC/RO should review the medical 
opinion(s) and ensure that the Board's 
remand directives were accomplished.  
If all the questions posed were not 
answered, the case should be returned 
to the examiner(s).  

5.	Finally, readjudicate the Veteran's 
claims for service connection for 
hypertension and type II diabetes 
mellitus.  If the claims remain denied, 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


